
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.67



COUNTRYWIDE FINANCIAL CORPORATION

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT


        The Participant specified below has been granted these Restricted Stock
Units ("Units") by COUNTRYWIDE FINANCIAL CORPORATION, a Delaware corporation
(the "Company") under the terms of the COUNTRYWIDE FINANCIAL CORPORATION 2006
EQUITY INCENTIVE PLAN (the "Plan"). The Units shall be subject to the terms and
conditions set forth herein (the "Agreement") as well as the terms of the Plan.

        Section 1.    Award.    In accordance with the Plan, the Company hereby
grants to the Participant the number of Units set forth below. On any date, a
Unit has a value equal to the Fair Market Value of one share of Stock. The
Participant shall have no right to payment with respect to a Unit until the Unit
vests in accordance with Section 3 of this Agreement. Prior to actual payment,
Units represent an unsecured obligation of the Company, payable only from the
general assets of the Company. The Units are in all respects limited and
conditioned as provided herein. Except where the context clearly implies to the
contrary, any capitalized terms in this award shall have the meaning ascribed to
them in the Plan.

        Section 2.    Terms of Award.    The following words and phrases
relating to the grant of the Units shall have the following meanings:

        (a)   The "Participant" is <First Name> <Last Name>.

        (b)   The "Grant Date" is <Date>.

        (c)   The number of "Units" is <Units>.

        Section 3.    Vesting.    Except as otherwise provided in this
Agreement, Units will vest as indicated in the following table, provided, in
each case, the Participant has not had a Termination of Service prior to the
applicable vesting date(s):

INSTALLMENT


--------------------------------------------------------------------------------

  VESTING DATES

--------------------------------------------------------------------------------

50%   1st Anniversary of Grant Date 25%   2nd Anniversary of Grant Date 25%  
3rd Anniversary of Grant Date

        (a)   Notwithstanding the foregoing provisions of this Section 3, all
Units shall vest immediately upon the earliest of the following events to occur:
(i) a Change in Control that occurs on or before the Participant's Termination
of Service; or (ii) the Participant's Termination of Service as a result of the
Participant's death, Disability or Retirement.

        (b)   Notwithstanding any contrary provision of this Agreement, any
Units that have not vested pursuant to this Section 3 prior to the Participant's
Termination of Service other than due to death, Disability or Retirement, will
be forfeited and cancelled immediately upon such Termination of Service.

        Section 4.    Settlement of Units.    As soon as administratively
practicable following the applicable Vesting Date identified in Section 3 of
this Agreement, but in no event later than March 15 of the calendar year
following the applicable Vesting Date, the Company shall make a cash payment to
the Participant equal to the Fair Market Value of one share of Stock as of the
Vesting Date in settlement of each vested Unit.

        Section 5.    Withholding.    All payments pursuant to this Agreement
shall be subject to withholding of all applicable Federal, state and local
income taxes, as determined by the Company, in its sole discretion.

--------------------------------------------------------------------------------



        Section 6.    Heirs and Successors.    The Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company's assets and
business. If any rights of the Participant or benefits distributable to the
Participant under this Agreement have not been settled or distributed,
respectively, at the time of the Participant's death, such rights shall be
settled and payable to the Designated Beneficiary, and such benefits shall be
distributed to the Designated Beneficiary, in accordance with the provisions of
the Agreement. The "Designated Beneficiary" shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee on a form as the Committee may require. The designation of beneficiary
form may be amended or revoked from time to time by the Participant. If a
deceased Participant fails to choose a Designated Beneficiary, or if no
Designated Beneficiary survives the Participant, any rights that would have been
payable to the Participant shall be payable to the legal representative of the
estate of the Participant. If a Designated Beneficiary survives the Participant
but dies before the settlement of Designated Beneficiary's rights under this
Agreement, then any rights that would have been payable to the Designated
Beneficiary shall be payable to the legal representative of the estate of the
Designated Beneficiary.

        Section 7.    Non-Transferability of Unit.    Except as otherwise
provided in Section 6 of this Agreement, the Units are non-transferable at all
times. The Participant may not sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or dispose of (together, "Transfer") any Units awarded under
this Agreement. Any attempted Transfer of Units shall be null and void and will
result in the immediate forfeiture and cancellation of all of the Units subject
to this Agreement.

        Section 8.    No Voting or Dividend Rights.    The Participant shall at
no time be a shareholder of record with respect to the Units and shall at no
time have any voting rights or rights to dividends or dividend equivalents with
respect to the Units.

        Section 9.    Securities Laws.    The Participant acknowledges that
certain restrictions under state or Federal securities laws may apply with
respect to the Units granted pursuant to this Award. Participant hereby agrees
to execute such documents and take such actions as the Company may reasonably
require with respect to applicable state and Federal securities laws.

        Section 10.    Administration.    The authority to manage and control
the operation and administration of the Agreement and the Plan shall be vested
in the Committee, and the Committee shall have all powers with respect to the
Agreement as it has with respect to the Plan. Any interpretation of the
Agreement or the Plan by the Committee and any decision made by it with respect
to the Agreement or the Plan are final and binding on all persons.

        Section 11.    Plan Governs.    Notwithstanding anything in the
Agreement to the contrary, the Agreement shall be subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the office of the
Secretary of the Company. The Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Notwithstanding anything in the Agreement to the contrary,
in the event of any discrepancies between the corporate records and the
Statement, the corporate records shall control.

        Section 12.    Not An Employment Contract.    The Units will not confer
on the Participant any right with respect to continuance of employment or other
service with the Company or any Subsidiary, nor will it interfere in any way
with any right the Company or any Subsidiary would otherwise have to terminate
or modify the terms of such Participant's employment or other service at any
time.

        Section 13.    Amendment.    The Agreement may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement of the Participant and the Company without the consent of any other
person.

2

--------------------------------------------------------------------------------



        Section 14.    Section 409A Amendment.    The Committee reserves the
right (including the right to delegate such right) to unilaterally amend this
Agreement without the consent of the Participant in order to maintain an
exclusion from the application of, or to maintain compliance with, Code
Section 409A. Participant's acceptance of this Award constitutes acknowledgement
and consent to such rights of the Committee.

        Section 15.    Statement and Modifications.    The Units granted to the
Participant under the Agreement shall be as reflected in the Company records and
set forth in any electronic version of the Award information viewable or
accessible by the Participant (collectively, the "Statement"). The Participant
hereby acknowledges and agrees that the Statement may be revised from time to
time by the Company to reflect additional grants of Units, vesting of Units and
any permitted modifications to the Plan and Units granted thereunder. Unless the
Participant provides written notice to the Company's Unit Administrator within
thirty (30) days of receipt of the Statement at the principal office of the
Company in Calabasas, California, or such other addresses as may be communicated
to the Participant, the Statement (including any revisions incorporated therein)
shall be binding on the Participant, without further notice to or
acknowledgement by the Participant. If no notice is received from the
Participant within the thirty (30) day period, then the Participant shall be
deemed to have acknowledged that the Statement is binding with respect to the
information contained therein.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
in its name and on its behalf, all as of the Grant Date and the Participant
hereby executes and acknowledges acceptance of the terms and conditions of this
Agreement.

Countrywide Financial Corporation:      
/s/ Becky Bailey

--------------------------------------------------------------------------------

Becky Bailey
MD, Global Benefits and Executive Compensation
 
 
 

Yes, I do accept

(Click here to accept the terms and conditions of the Agreement
and to acknowledge your receipt and understanding of the
2006 Equity Incentive Plan Prospectus.)

No, I do not accept

(Click here to reject and void the award.)

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.67



COUNTRYWIDE FINANCIAL CORPORATION 2006 EQUITY INCENTIVE PLAN RESTRICTED STOCK
UNIT AWARD AGREEMENT
